Citation Nr: 0735199	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-319 21	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for blindness in the left 
eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from March 1978 to January 
1984.

In June 2004 the Department of Veterans Affairs (VA) Regional 
Office (RO) denied service connection for blindness in the 
left eye.  The veteran submitted a notice of disagreement 
(NOD) in July 2004.  In response, the RO sent him a Statement 
of the Case (SOC) in August 2004.  The veteran perfected his 
appeal in September 2004 and the RO issued Supplemental 
Statements of the Case (SSOC) in September 2004 and March 
2005.

As will be discussed below, the issue of service connection 
for left eye blindness is remanded the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service. 38 U.S.C.A. § 1111 (West 
2002 & Supp. 2007).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b) (2007).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.306(a), (b) (2007).  VA may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  38 U.S.C.A. § 1153.  However, if VA fails to 
rebut the section 1111 presumption, the claim is one for 
service connection, not aggravation.  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004).

The usual effects of medical and surgical treatment in 
service, provided to ameliorate a pre-existing condition, 
will not be considered service connected unless the disorder 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The service medical records show that when the veteran had 
his enlistment examination in 1978 it was noted that his left 
eye was probably amblyopic from birth and that glasses did 
not help the acuity in his left eye.  The distant vision was 
20/200 in his left eye and 20/20 in his right eye.  The 
veteran's rear vision was J-4 in the left eye and J-1 in the 
right.  His vision was 20/200 in the left eye and 20/30 in 
the right eye in November 1982.  In December 1982 the veteran 
was diagnosed with exotropia in the left eye with amblyopia 
and he underwent a lateral rectus recession and medial rectus 
resection in the left eye.  At a January 1983 follow up the 
veteran had some diplopia but it was noted that he was doing 
well and that the incision was well healed.

The veteran wrote in August 2004 that while he may have had 
an eye condition when he entered active service, he feels 
that the December 1982 eye operation led to the degeneration 
of his condition and to the eventual blindness in his left 
eye.

The veteran had a VA examination in April 2004 at which the 
visual acuity in his left eye was 20/finger counting at five 
feet and 20/50 in the right.  Corrected his vision was the 
same in the left eye and 20/20 in the right eye.  The 
examiner diagnosed the veteran with constant left eye 
exotropia, amblyopia left eye, left commotioretinae, 
occasional diplopia, mild cataract in both eyes, and 
refractive error/presbyopia.  He also noted that the 
veteran's records indicated that his left eye was probably 
amblyopic from birth.  At a March 2005 VA examination the 
examiner opined that it was more likely than not that the 
veteran had amblyopia in the left eye and noted that the 
veteran said that his loss of vision had been present for as 
long as he could remember.

The Board notes that the March 2005 VA examiner found that 
the veteran's in-service surgery would not likely have 
affected the internal globe in a way that would diminish 
vision; however, the examiner did not address the more 
general issue of whether the veteran's eye disability 
otherwise increased in severity in service.  Although the 
veteran's visual acuity appears to have improved immediately 
following the in-service surgery, the Board notes believes 
that a more specific medical opinion is still necessary as to 
the question of whether his disability worsened throughout 
his entire period of service.   The Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an eye examination 
in order to ascertain whether his left eye 
condition was aggravated in service.  The 
claims folder must be made available to 
the examiner to review in conjunction with 
the examination, and the examiner must 
note in the examination report that the 
claims folder was so reviewed.  The 
examiner should indicate whether the 
veteran's amblyopia increased in severity 
while he was on active duty, and, if so, 
whether that was due to the natural 
progression of the disease.  The examiner 
should also clarify the relationship 
between the diagnoses of amblyopia and 
exotropia, which appear to be treated in 
his medical records as part and parcel of 
the same disability.  The examiner should 
provide a rationale for all opinions 
expressed.

2.  Once the above-requested development 
has been completed, the claim for 
entitlement for service-connected left eye 
blindness must be readjudicated.  If the 
decision remains adverse to the appellant, 
he and his representative must be provided 
with an appropriate supplemental statement 
of the case, and an opportunity to 
respond.  The claims folder must then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



